Per Curiam.
The order should be modified by reducing the counsel fee from $200 to $100 with the provision that $50 thereof be paid within ten days after the service of a certified copy of the order to be entered and the balance on the first day the case appears on the reserve calendar for trial. Since it appears that plaintiff is still residing with defendant and that he is paying the ordinary household expenses and giving plaintiff the sum of ten dollars a week for food, the provision of the' order, in so far as it relates to alimony, will be ehminated entirely. If there is a change of circumstances due to the failure of the defendant to continue payments, plaintiff may make a new application at Special Term. The case should be noticed for trial by plaintiff as soon as possible.
As so modified the order appealed from should be affirmed, without costs.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously modified as indicated in opinion, and as so modified affirmed, without costs. Settle order on notice.